The Supreme Court, that a subscriber for one or more shares was not liable for the amount of his subscription, unless the whole number of shares was taken up and could not be compelled to become a tenant in common with the owner of the land, unless the whole scheme was carried.into eifect. On writ of error to this court, it was held by
The Court of Errors, that, as the subscribers were, by the terms of the agreement, to be severally interested in the shares set opposite to their respective names, and each to pay his share respectively, in certain instalments, and to give their notes and bonds therefor ; yet, although eighteen only were subscribed for, besides the defendant’s one share, that covenant might be maintained against the defendant, for an instalment of his subscription, he having refused to give his bond, and that it was not a condition of the agreement, that the whole twenty-three shares should be subscribed for, and that the defendant was liable for the amount of his subscription, notwithstanding only apart was taken up.
Judgment reversed, 15 to 14.